DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that B01J 19/006 is for reactor with baffles; however, there is no baffle in the instant specification.  This is not found persuasive because Applicants have not pointed out any deficiency in the reason for the restriction, i.e. the claimed apparatus can be used to practice another materially different process.  The apparatus should be classified in B01J 19/0006 (instead of B01 J 19/006 as previously stated), which is for apparatus with controlling.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 1, it is when the reaction temperature is determined.  It is well known in the art that the reaction between a metal chlorite and an acid to form chlorine dioxide is exothermic, since the instant claim 1 does not specify whether or not the reaction temperature is controlled by cooling or whether the process is a batch or a continuous process, the reaction temperature could increase as the reaction proceeds.  In the event that the reaction temperature is not being controlled, it is unclear if the reaction temperature is determined only once or continuously (so that the quantity of acid, chlorite and/or water is chosen only once or continuously, respectively)?  It is further unclear if the molar excess of acid relative to the chlorite is selected for what purpose, to obtain a desired yield of 50%, 60% or higher, to obtain a desired amount of chlorine dioxide or some other desired result?  It is unclear what is required by “the level” as in “the level of the molar excess” and “the level of the reaction temperature”, does “the level” mean a range for the molar excess and the reaction temperature?  If yes, it is unclear how and when a “range” (i.e., more than just one value) of the reaction temperature is determined.
	In the instant claim 3, it is unclear if the increase in molar excess is positively required, i.e. the reaction temperature is increased during the process and the molar excess is increased accordingly.
	In the instant claim 8, it is unclear if the molar excess for the reaction time as claimed is for any reaction temperature; if not, it is unclear if the reaction is in the range from 1 to <4 minutes but the reaction temperature in the range of from 30 to 40oC, what would the molar excess be?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grund et al (2014/0302176).
Grund ‘670 discloses a method of preparing chlorine dioxide from hydrochloric acid (HCl) and sodium chlorite (NaClO2) in the presence of water, the method comprising contacting:
a first aqueous solution comprising 27 to 33 wt% HCl with
a second aqueous solution comprising 22 to 27 wt% sodium chlorite;
wherein a molar ratio (R) of the hydrochloric acid to the sodium chlorite is between 2.14 and 4.2 (note claim 1).  The R as disclosed in Grund ‘670 is considered the same as the claimed “molar excess relative to the chlorite” in the instant claim 1.  The range for R in Grund ‘670 overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claims 1 and 5, Grund ‘176 does not specifically disclose the reaction temperature; however, Grund ‘176 discloses that a temperature-controlled tubular reactor is used .(note paragraph [0059]).  Grund ‘176 further discloses that the HCl and sodium chlorite reactants are at 20oC (note paragraph [0078]) and since these reactants are fed into the reactor to react, it is reasonable to assume that the reaction temperature is at 20oC, at least at the start of the reaction (note the instant claim 5, which requires that the reaction temperature is determined using the temperature on a line for introducing acid, chlorite and/or water into the reactor or in a container from which acid, chlorite and/or water are kept).  
For the instant claims 2-4, as shown in Table 1, the R can be from 2.14 to 3.19 to obtain a yield from 92.5 to 100.0%.  
For the instant claim 6-8, Grund ‘176 discloses that the process is carried out in a continuous manner (note paragraph [0058]); therefore, it would have been obvious to one skilled in the art to operate the process of Grund ‘176 long enough to produce the desired amount of chlorine dioxide.  It is known in art that chlorine dioxide is unstable and it should be produced and used immediately.
For the instant claims 9 and 10, Grund ‘176 discloses the use of hydrochloric acid and sodium chlorite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 2, 2022